Exhibit 10.01

LOGO [g15860img001.jpg]

 

To:

   Thomas B. Barker

From:

   West Corp. Comp. Committee

Date:

   March 7, 2007

Re:

   2007 Compensation Plan – Exhibit A

--------------------------------------------------------------------------------

The compensation plan for 2007 while you are employed as Chief Executive Officer
for West Corporation is outlined below:

 

1. Your base salary will be $850,000. Should you elect to voluntarily terminate
your employment, you will be compensated for your services as an employee
through the date of your actual termination per your Employment Agreement.

 

2. Effective January 1, 2007, you will be eligible to receive a performance
bonus based on consolidated adjusted EBITDA growth for West Corporation in 2007.
Adjusted EBITDA for each quarter will be compared to the same quarter in the
previous year. Each $1M increase will result in a $29,250 bonus. 75% of the
quarterly bonus earned will be paid within thirty (30) days from the end of the
quarter. 100% of the total bonus earned will be paid within thirty (30) days of
the final determination of 2007 Adjusted EBITDA.

 

   Should Adjusted EBITDA exceed $561M for the year, you will be eligible to
receive $36,500 for every $1M of Adjusted EBITDA above that threshold.

 

   Please note that if there is a negative year-to date calculation at the end
of any quarter, this will result in a “loss carry forward” to be applied to the
next quarterly or year-to-date calculation.

 

3. All objectives are based upon West Corporation operations and will not
include results derived from mergers or acquisitions unless specifically and
individually approved by West Corporation’s Compensation Committee.

 

4. At the discretion of management, you may receive an additional bonus based on
the Company’s and your individual performance.

 

5. Your Compensation Plan for the year 2008 will be presented in December, 2007.

 

6. The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the West Corp. 2006 Executive
Incentive Plan.

 

/s/    Thomas B. Barker        

Employee – Thomas B. Barker